      Case 1:10-cv-00781-EAW-JJM Document 460 Filed 07/15/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF NEW YORK


 STEUBEN FOODS, INC.,

                Plaintiff,                                 Case No.: 1:10-cv-00781-EAW-JJM

        v.                                                 DEFENDANTS SHIBUYA
                                                           HOPPMANN, SHIBUYA KOGYO,
 SHIBUYA HOPPMANN CORP.,                                   AND HP HOOD’S NOTICE OF
 SHIBUYA KOGYO CO., LTD.,                                  SUPPLEMENTAL AUTHORITY IN
 and HP HOOD LLC,                                          SUPPORT OF SECOND
                                                           RENEWED MOTION TO DISMISS
                Defendants.                                OR TRANSFER DUE TO
                                                           IMPROPER VENUE


       In connection with its Second Renewed Motion to Dismiss Or Transfer Due to Improper

Venue (Dkt. 448), Defendants Shibuya Hoppmann Corporation, Shibuya Kogyo Co., Ltd., and

HP Hood LLC (collectively, “Defendants”) submit this recent decision by the U.S. Court of

Appeals for the Federal Circuit in Westech Aerosol Corp. v. 3M Co., No. 2018-1699, 2019 WL

2896381 (Jul. 5, Fed. Cir. 2019), attached as Exhibit A. This case affirms the district court’s

dismissal of a patent infringement suit due to improper venue. This decision by the Federal

Circuit is pertinent to the pending renewed motion by the Defendants to dismiss or, in the

alternative, transfer due to improper venue.
     Case 1:10-cv-00781-EAW-JJM Document 460 Filed 07/15/19 Page 2 of 2



Dated: July 15, 2019                 Respectfully submitted,

                                     By /s/ J.C. Rozendaal
William D. Christ                    J.C. Rozendaal, pro hac vice
PHILLIPS LYTLE LLP                   Byron L. Pickard, pro hac vice
One Canalside, 125 Main Street       STERNE, KESSLER, GOLDSTEIN &
Buffalo, New York 14203-2887          FOX P.L.L.C.
(716) 847-8332 (phone)               1100 New York Avenue, N.W.
(716) 852-6100 (fax)                 Washington, D.C. 20005
wchrist@phillipslytle.com            (202) 371-2600 (phone)
                                     (202) 371-2540 (fax)
                                     jcrozendaal@sternekessler.com
                                     bpickard@sternekessler.com

                                     Attorneys for Defendants Shibuya Hoppmann
                                     Corporation, Shibuya Kogyo Co., Ltd., and
                                     HP Hood LLC
